Opinion by
Johnson, J.
It was stipulated that the issue herein is similar in all material respects to that involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise, consisting of 69)4 dozen silk scarves in cases 29, 22, and 24, was not in fact received by the importer. In accordance with stipulation of counsel and following the decision cited, it was held that duty is not assessable upon the merchandise which was not imported. The protest was sustained to this extent.